COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ALAN FRAIRE,                                   §             No. 08-19-00275-CR

                       Appellant,                §                Appeal from the

  v.                                             §              171st District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                    §              (TC# 20170D05623)

                                            §
                                          ORDER

       The Court GRANTS Rebecca Macias’ request for an extension of time within which to file

the remaining portion of the Reporter’s Record until April 24, 2020. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REMAINING PORTION OF THE REPORTER’S

RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Rebecca Macias, Roving Court Reporter for the 171st District

Court for El Paso County, Texas, prepare the remaining portion of the Reporter’s Record and

forward the same to this Court on or before April 24, 2020.

       IT IS SO ORDERED this 2nd day of April, 2020.

                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.